     Case 2:17-cv-02421-TLN-DMC Document 80 Filed 09/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER GIFFORD,                                   No. 2:17-CV-2421-TLN-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    PETER KAMPA, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court are Plaintiff’s motions, ECF Nos. 72, 73, and 74, for an extension of time to file objections

19   to the Court’s March 25, 2021, findings and recommendations. Good cause appearing therefor,

20   Plaintiff’s motions are granted. Plaintiff has filed a “Motion for Reconsideration” of the March

21   25, 2021, findings and recommendations, ECF No. 76, which the Court construes as timely

22   objections thereto. The Clerk of the Court is directed to terminate ECF No. 76 as a pending

23   motion and to re-docket the filing as Plaintiff’s objections to the March 25, 2021, findings and

24   recommendations.

25                  IT IS SO ORDERED.

26   Dated: September 7, 2021
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
